             Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 1 of 72



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 IDEAVILLAGE PRODUCTS CORP,
                                                     CIVIL ACTION No. ___
 Plaintiff

 v.

 60676, AANITAAI, ABIMIE, AIR SUPPLY,
 AKAHO, AMEISHENGHUOPIN, ANDYHUA,
 ASDASDW, AUTHERSUGER, BABY'S BREATH                     COMPLAINT
 121, BALL43, BCXL5130@163.COM, BEAUTY
 STYLE LINE, BEISHU STORE, BEST CHINA
 PRODUCTS,                  BEYOND_2015,              Jury Trial Requested
 BIGWORLDLITTLETHINGS, BLUE POETRY
 SHOP, BOLUOPAI, BREATH AND LIFE,                     FILED UNDER SEAL
 BSDGDFSGVCG, BYOBCREW, CHENXU XIAO
 HUO,       CHENYOU89,        CICISSSHOP,
 COKEYCOKEY,        CONGCC,       CUEON,
 DASHICHANGQING,      DDORISS,     DIENC,
 DINGDINGDANGDANG,
 DONGGUANBANGCHANGCOLTD,
 DONGHAITIANMAICOLTD,           DONGKAO
 FASHION, DOW SHOULD, FADE AWAY,
 FAIRCHILD_56, FANSER, FANYUJIE, FASHION
 BABY 2014, FASHION ELECTRONIC WORLD,
 FORNEWCUSTOMER,       FORTUNE     SHEEP,
 GOODFLY,                  GOODHOUSES,
 GUANGZHOUXINYUECOLTD,        HANDXYUE,
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 2 of 72



HANGZHOUPENGJINCOLTD, HAOYUNLAILAI,
HAPPY HOST STORE, HAPPY20180408, HEART
OF      UTOPIA,        HONESTY        ABC,
HONGMASHOP168, HSLSILE87, HUALINUXIE,
HUANGLING99,         HUIMEI,      HWLABC,
IHOMETOWN, INFINITE, JARTTO, JAZZ,
JDFKLH, JIEHERO, JINGZHOUXINGRUICOLTD,
KUBUQINUO, LANYINGFEI, LEIDANSHOP,
LEIYANTUWEI,                 LIANMING1954,
LINFUZHANG763, LINXUETU, LIUFENGHOME,
LIUYAN131415, LOUISE JAN, LOVE1314520,
LOYALTY TO PERFECT, LQFALEX, LUNAGLO,
LUOBOTOUJEWELRY,               LUOYANJIAF,
LUXURIOUS SISTER'S BEAUTY AND SKIN
CARE,                        MAJIANGPING,
MALAHUOGUOMALAHUOGUO,
MENGHUANHAPPY,            MIAOMIAOLI357,
MILAIWEI, MINERCOM, MIRANDAKERR, MISS
QH, MK DISCOUNT, MOBILE YOURSELF,
MOLLY DRESS ADORNMENT, MONITING,
MUMAWAI, NALE, NASHION ONE., NEW
MONEY, NEWDV, NIHAOWIO, NINEXIS,
NINGBOAIRUICOLTD,                 NIUNIUZI,
NOBABOLEN,       OGYA,       PASSQUARTET,
PERFECT1, PLSHOP, PROVE YOURSELF WITH
YOUR OWN HANDS, QINGSHECHENYI,
QINQIN     XUEXIA,     QINWAYANGZHIJIDI,
QUENTSKY, QXIANJUNJUNQ, RAYRHAY,
REFINESTORE, ROSE YANG, ROSEBLOOM,
ROSEFLOSER, SANGEJINZHIYAO, SANGGUN,
SEYOLO, SHENLIQIN1122, SHENZHEN CMJ
ELECTRONIC CO,LTD, SHENZHEN EMALL,
SHENZHENSHITIANLANGSHIJIKEJIYOUXIAN
GONGSI,
SHENZHENSHITIANSHIDILIZHONGBIAOYOU
XIANGONGSI,
SHENZHENTONGYANYISHUNMAOYIYOUXIA
NGONGSI,      SHUPING2233,       SKYFOLLY,
SMILEPASTA,      SPORTS       WHOLESALER,
SPRING2015, SSS123, STRAIGHT BUY, SUN JIU
FAN, SUNRISESUPERMARKET, SUNYOUNGER,
SUPERVIRTUE88, SUPER_SUN, SUPPERRICH,
THREE CAT, TONYTONGIOS, TYRUEIGB,
UKLISS, UKLISS BEAUTY, ULRICA11, USJE
TRADING, VICKA8387, WANBAOSHANGPU,
WANGBOYI1360,            WANGHANSUANG,
WANGHL288, WANGLI93, WANGWANG278,
             Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 3 of 72



WEIAJ,   WU'S    BOUTIQUE,     WULONG,
WUMIAOYUN,     WUYHTBS,    W_BEAUTIES,
XIANDUIYUJIAN, XIAOER SHOP, XIAOHUIHUI,
XIAOHUITU,          XIAOXILONGAIWAN,
XINGHAO66,                    XINXIN666,
XUEFENXUEHUAMEI,        XUJINGBAOBAO,
YANGGUANGCHAONAN,       YANGSHITING11,
YAO PAN DENG, YIQIWANSHUA, YONG NAN
HOUSE, YOUNGEST-L, YOYO123, ZAI YONG,
ZDD,     ZERLAR,      ZHANGXIAOMENG,
ZHONGMAMAOYI123, ZHONGYUANGONGSI,
ZHOU YI YI, ZHUTOUXIAOLIZIAIPING AND
ZUOJIEXIANG678,

Defendants
  Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 4 of 72



                            GLOSSARY

Term                 Definition
Plaintiff or         Ideavillage Products Corp.
“Ideavillage”
Defendants           60676, Aanitaai, Abimie, Air Supply, Akaho,
                     ameishenghuopin, andyhua, asdasdw, authersuger,
                     Baby's Breath 121, ball43, bcxl5130@163.com,
                     Beauty style line, beishu store, Best China products,
                     beyond_2015, bigworldlittlethings, Blue Poetry shop,
                     boluopai, Breath and Life, BSDGDFSGVCG,
                     BYOBCREW, chenxu xiao huo, chenyou89,
                     cicissshop,     CokeyCokey,       CONGCC,        cueon,
                     dashichangqing, Ddoriss, dienc, dingdingdangdang,
                     dongguanbangchangcoltd,           donghaitianmaicoltd,
                     DongKao Fashion, Dow should, Fade away,
                     Fairchild_56, FANSER, fanyujie, Fashion baby 2014,
                     Fashion electronic world, fornewcustomer, Fortune
                     sheep, goodfly, goodhouses, guangzhouxinyuecoltd,
                     handxyue, hangzhoupengjincoltd, haoyunlailai, Happy
                     Host store, happy20180408, Heart of Utopia,
                     HONESTY ABC, hongmashop168, HSLsile87,
                     hualinuxie,     huangling99,     huimei,    HWLABC,
                     Ihometown, Infinite, Jartto, JAZZ, jdfklh, Jiehero,
                     jingzhouxingruicoltd,       kubuqinuo,       lanyingfei,
                     Leidanshop,       LEIYANTUWEI,           lianming1954,
                     linfuzhang763, linxuetu, liufenghome, liuyan131415,
                     Louise jan, Love1314520, Loyalty to Perfect, lqfalex,
                     lunaglo, LuobotouJEWELRY, luoyanjiaf, Luxurious
                     sister's beauty and skin care, majiangping,
                     malahuoguomalahuoguo,                 menghuanhappy,
                     miaomiaoli357, milaiwei, minercom, MirandaKerr,
                     Miss QH, MK Discount, Mobile Yourself, Molly Dress
                     Adornment, moniting, mumawai, nale, nashion one.,
                     new money, NEWDV, nihaowio, NINEXIS,
                     ningboairuicoltd, niuniuzi, NOBABOLEN, OGYA,
                     passquartet, perfect1, plshop, Prove yourself with your
                     own      hands,    qingshechenyi,     qinqin    xuexia,
                     qinwayangzhijidi, quentsky, qxianjunjunq, Rayrhay,
                     refinestore, Rose Yang, Rosebloom, rosefloser,
                     sangejinzhiyao, sanggun, SEYOLO, shenliqin1122,
                     Shenzhen CMJ Electronic Co,Ltd, Shenzhen Emall,
                     shenzhenshitianlangshijikejiyouxiangongsi,
                     shenzhenshitianshidilizhongbiaoyouxiangongsi,
                     shenzhentongyanyishunmaoyiyouxiangongsi,
                     shuping2233, skyfolly, SmilePasta, Sports Wholesaler,

                                  iii
  Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 5 of 72



                     spring2015, sss123, Straight Buy, sun jiu fan,
                     sunrisesupermarket,     sunyounger,   supervirtue88,
                     super_sun, SupperRich, three cat, tonytongios,
                     tyrueigb, ukliss, Ukliss Beauty, Ulrica11, USJE
                     Trading, vicka8387, wanbaoshangpu, wangboyi1360,
                     wanghansuang, wanghl288, wangli93, wangwang278,
                     weiaj, Wu's Boutique, wulong, wumiaoyun, wuyhtbs,
                     W_Beauties, xianduiyujian, xiaoer shop, xiaohuihui,
                     xiaohuitu, xiaoxilongaiwan, XINGHAO66, Xinxin666,
                     xuefenxuehuamei, xujingbaobao, yangguangchaonan,
                     yangshiting11, yao pan deng, yiqiwanshua, Yong Nan
                     House, youngest-L, Yoyo123, ZAI YONG, ZDD,
                     Zerlar,      zhangxiaomeng,      Zhongmamaoyi123,
                     zhongyuangongsi, ZHOU YI, zhutouxiaoliziaiping and
                     zuojiexiang678

Wish                 Wish.com, a San Francisco, California-based, online
                     marketplace and e-commerce platform owned by
                     ContextLogic, Inc., a Delaware corporation
                     (“ContextLogic”), that allows manufacturers and other
                     third-party merchants, like Defendants, to advertise,
                     distribute, offer for sale, sell and ship their retail
                     products, which, upon information and belief, primarily
                     originate from China, directly to consumers worldwide
                     and specifically to consumers residing in the U.S.,
                     including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
NAL                  New Alchemy Limited, a company that provides
                     intellectual property infringement research services, to
                     investigate and research manufacturers, wholesalers,
                     retailers and/or other merchants offering for sale and/or
                     selling counterfeit products on online marketplace
                     platforms
New York Address     105 Avenue B, Apt 4B, New York, New York 10009
Complaint            Plaintiff’s Complaint filed on July 12, 2019
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizing expedited discovery filed on July 12,
                     2019
Lombardo Dec.        Declaration of LoriAnn Lombardo in Support of
                     Plaintiff’s Application

                                  iv
  Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 6 of 72



Arnaiz Dec.           Declaration of Jessica Arnaiz in Support of Plaintiff’s
                      Application
Yamali Dec.           Declaration of Danielle S. Yamali in Support of
                      Plaintiff’s Application
MicroTouch Marks      U.S. Trademark Registration No. 2,884,308 for the
                      wordmark “MICROTOUCH” for goods in class 8, U.S.
                      Trademark Registration No. 4,183,150 for the
                      wordmark “MICROTOUCH MAX” for goods in Class
                      8, U.S. Trademark Registration No. 4,937,115 for the
                      wordmark “MICROTOUCH ONE” for goods in Class
                      8, U.S. Trademark Registration No. 4,582,646 for the
                      wordmark “MICROTOUCH SWITCHBLADE” for
                      goods in Class 8, U.S. Trademark Registration No.
                      4,749,480 for the wordmark “TOUGH BLADE” for
                      goods in Class 8 and U.S. Trademark Registration No.
                      5,302,508 for the wordmark “MICROTOUCH SOLO”
                      for goods in Class 8
MicroTouch Works      U.S. Copyright Reg. PA-1-982-402, covering the
                      MicroTouch One Commercial, U.S. Copyright Reg.
                      VA-1-892-726, covering the MicroTouch One
                      Packaging and Instructions, U.S. Copyright Reg. VA-
                      2-000-181, covering the MicroTouch One Packaging
                      Artwork, U.S. Copyright Reg. VA-2-000-168, covering
                      the MicroTouch One Website, U.S. Copyright Reg.
                      PA-2-074-126, covering the MicroTouch Solo
                      Commercial, U.S. Copyright Reg. VA-2-090-848,
                      covering the MicroTouch Solo Packaging Artwork,
                      U.S. Copyright Reg. VA-2-100-827, covering the
                      MicroTouch Solo Website, U.S. Copyright Reg. PA-1-
                      982-398, covering the MicroTouch Sonic Groom
                      Commercial, U.S. Copyright Reg. VAu-1-142-294,
                      covering the MicroTouch Switchblade Packaging and
                      Instructions, U.S. Copyright Reg. VA-2-014-181,
                      covering the MicroTouch Tough Blade (6 month blade
                      replacement) Packaging Artwork, U.S. Copyright Reg.
                      PA-1-928-588, covering the MicroTouch Tough Blade
                      Commercial, U.S. Copyright Reg. VA-1-945-485,
                      covering the MicroTouch Tough Blade Packaging,
                      U.S. Copyright Reg. PA-2-090-398, covering the
                      MicroTouch Toughblade Pro Commercial, U.S.
                      Copyright Reg. VA-2-129-501, covering the
                      MicroTouch Toughblade Pro Packaging Artwork and
                      Instructions and U.S. Copyright Reg. VA-2-136-738,
                      covering the MicroTouch Toughblade Pro Website
MicroTouch Products   Ideavillage’s line of personal hair removal tools,
                      marketed and sold under Ideavillage’s distinct

                                   v
  Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 7 of 72



                         MicroTouch        family    of    trademarks,    namely,
                         MICROTOUCH,                MICROTOUCH             MAX,
                         MICROTOUCH                 ONE,         MICROTOUCH
                         SWITCHBLADE,              TOUGH        BLADE         and
                         MICROTOUCH SOLO
Counterfeit Products     Products bearing or used in connection with the
                         MicroTouch Marks and/or MicroTouch Works, and/or
                         products in packaging and/or containing labels and/or
                         hang tags bearing the MicroTouch Marks and/or
                         MicroTouch Works, and/or bearing or used in
                         connection with marks and/or artwork that are
                         confusingly or substantially similar to the MicroTouch
                         Marks and/or MicroTouch Works and/or products that
                         are identical or confusingly or substantially similar to
                         the MicroTouch Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as Wish, as well as
                         any and all as yet undiscovered accounts with
                         additional online marketplace platforms held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                         engage in the processing or transfer of money and/or

                                      vi
  Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 8 of 72



                      real or personal property of Defendants

Third Party Service   Online marketplace platforms, including, without
Providers             limitation, those owned and operated, directly or
                      indirectly, by ContextLogic, such as Wish, as well as
                      any and all as yet undiscovered online marketplace
                      platforms and/or entities through which Defendants,
                      their respective officers, employees, agents, servants
                      and all persons in active concert or participation with
                      any of them manufacture, import, export, advertise,
                      market, promote, distribute, offer for sale, sell and/or
                      otherwise deal in Counterfeit Products which are
                      hereinafter identified as a result of any order entered in
                      this action, or otherwise




                                   vii
                    Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 9 of 72



           Plaintiff, a New Jersey corporation, by and through its undersigned counsel, alleges as follows: 1

                                              NATURE OF THE ACTION

               1.       This action involves claims for trademark infringement of Plaintiff’s federally

     registered trademarks in violation of § 32 of the Federal Trademark (Lanham) Act, 15 U.S.C. §§

     1051 et seq.; counterfeiting of Plaintiff’s federally registered trademarks in violation of 15 U.S.C.

     §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c); false designation of origin, passing off and unfair

     competition in violation of Section 43(a) of the Trademark Act of 1946, as amended (15 U.S.C.

     §1125(a)); copyright infringement of Plaintiff’s federally registered copyrights in violation of the

     Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. and related state and common law claims, arising

     from the infringement of the MicroTouch Marks and MicroTouch Works, including, without

     limitation, by manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

     displaying, offering for sale and/or selling unlicensed, counterfeit and infringing versions of

     Plaintiff’s MicroTouch Products by Defendants.

                                                  JURISDICTION AND VENUE

               2.      This Court has federal subject matter jurisdiction over the claims asserted in this

     Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

     action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq. and the Copyright Act,

     17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out of claims for false

     designation of origin and unfair competition and pursuant to 28 U.S.C. § 1332, as there is diversity

     between the parties and the matter in controversy exceeds, exclusive of interests and costs, the sum

     of seventy-five thousand dollars. This Court has supplemental jurisdiction pursuant to 28 U.S.C.




1
    Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary.




                                                               1
            Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 10 of 72



§§1367(a), as the claims asserted thereunder are so closely related to the federal claims brought in

this Action as to form part of the same case or controversy.

       3.       Personal jurisdiction exists over Defendants in New York pursuant to N.Y.C.P.L.R.

§ 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of Civil Procedure 4(k),

because, upon information and belief, Defendants regularly conduct, transact and/or solicit business

in New York, and/or derive substantial revenue from their business transactions in New York and/or

otherwise avail themselves of the privileges and protections of the laws of the State of New York

such that this Court's assertion of jurisdiction over Defendants does not offend traditional notions of

fair play and due process, and/or Defendants’ illegal counterfeiting and infringing actions caused

injury to Plaintiff in New York such that Defendants should reasonably expect such actions to have

consequences in New York, for example:

                a.   Upon information and belief, Defendants were and/or are systematically

       directing and/or targeting their business activities at consumers in the U.S., including New

       York, through accounts with online marketplace platforms such as Wish as well as any and all

       as yet undiscovered User Accounts, through which consumers in the U.S., including New

       York, can view one or more of Defendants’ Merchant Storefronts that each Defendant

       operates, uses to communicate with Defendants regarding their listings for Counterfeit

       Products and to place orders for, receive invoices for and purchase Counterfeit Products for

       delivery in the U.S., including New York, as a means for establishing regular business with

       the U.S., including New York.

                b.   Upon information and belief, Defendants are sophisticated sellers, each

       operating one or more commercial businesses through their respective User Accounts, using

       their Merchant Storefronts to manufacture, import, export, advertise, market, promote,




                                                2
            Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 11 of 72



       distribute, offer for sale and/or otherwise deal in products, including the Counterfeit Products

       at significantly below-market prices to consumers worldwide, including to those in the U.S.,

       and specifically New York.

                c.   Upon information and belief, all Defendants accept payment in U.S. Dollars and

       offer shipping to the U.S., including to New York and specifically to the New York Address.

                d.   Upon information and belief, Defendants have transacted business with

       consumers located in the U.S., including New York, for the sale and shipment of Counterfeit

       Products.

                e.   Upon information and belief, Defendants are aware of Plaintiff, its MicroTouch

       Products, MicroTouch Marks and MicroTouch Works, and are aware that their illegal

       counterfeiting and infringing actions alleged herein are likely to cause injury to Plaintiff in

       the U.S. and specifically, in New York.

       4.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendants conduct, transact and/or solicit business in New York.

                                         THE PARTIES

       5.       Plaintiff is a corporation organized and existing under the laws of the State of New

Jersey and has its principal place of business at 155 Route 46 West, Wayne, New Jersey 07470.

       6.       Upon information and belief, Defendants are merchants on the Wish.com online

marketplace platform, which, upon information and belief, is owned by ContextLogic, Inc., a

Delaware corporation with a principal place of business at One Sansome Street, 40th Floor, San

Francisco, CA 94104, through which Defendants offer for sale and/or sell Counterfeit Products.




                                                 3
           Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 12 of 72



                                GENERAL ALLEGATIONS

                     Plaintiff and Its Well-Known MicroTouch Products

      7.        Plaintiff is a leading developer, producer, marketer and distributor of quality,

innovative consumer products. Ideavillage promotes and sells its products through national direct

response television commonly called “As See On TV.” Plaintiff also promotes and sells its ASOTV

products at the retail level at well-known mass retail outlets, including, without limitation: Wal-

Mart, Target Stores, Bed Bath & Beyond, Toys R Us, Rite-Aid, CVS and Walgreens; through

catalog companies; online, through its own website and its retail customers’ websites; as well as

through a network of international distributors, among other channels of trade.

      8.        One of Plaintiff’s most popular and successful brands is a line of personal hair

removal tools marketed and sold under Plaintiff’s distinct MicroTouch family of trademarks,

namely, MICROTOUCH, MICROTOUCH MAX, MICROTOUCH ONE, MICROTOUCH

SWITCHBLADE, TOUGH BLADE and MICROTOUCH SOLO. Images of the MicroTouch

Products are attached hereto as Exhibit A and incorporated herein by reference.

      9.        Plaintiff’s line of MicroTouch Products has achieved great success since their initial

introduction.

      10.       While Plaintiff has gained significant common law trademark and other rights in its

MicroTouch Products, through use, advertising and promotion, Plaintiff has also protected its

valuable rights by filing for and obtaining federal trademark registrations.

      11.       Plaintiff is the owner of U.S. Trademark Registration No. 2,884,308 for the wordmark

“MICROTOUCH” for goods in class 8, U.S. Trademark Registration No. 4,183,150 for the

wordmark “MICROTOUCH MAX” for goods in Class 8, U.S. Trademark Registration No.

4,937,115 for the wordmark “MICROTOUCH ONE” for goods in Class 8, U.S. Trademark



                                                 4
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 13 of 72



Registration No. 4,582,646 for the wordmark “MICROTOUCH SWITCHBLADE” for goods in

Class 8, U.S. Trademark Registration No. 4,749,480 for the wordmark “TOUGH BLADE” for

goods in Class 8 and U.S. Trademark Registration No. 5,302,508 for the wordmark

“MICROTOUCH SOLO” for goods in Class 8. True and correct copies of the registration

certificates for the MicroTouch Marks are attached hereto as Exhibit B and incorporated herein by

reference.

      12.     In addition to the channels described above, Plaintiff also markets the MicroTouch

Products on its own website, https:www.ideavillage.com, as well as through its websites specific

to the various MicroTouch Products.

      13.     The MicroTouch Products typically retail between $10.00 and $19.99.

      14.     The MicroTouch Marks are currently in use in commerce in connection with the

MicroTouch Products. The MicroTouch Marks were first used in commerce on or before the date

of first use as reflected in the registrations attached hereto as Exhibit B.

      15.     In addition, Plaintiff also owns both registered and unregistered copyrights related to

the MicroTouch Products.

      16.     Plaintiff is the owner of U.S. Copyright Reg. PA-1-982-402, covering the

MicroTouch One Commercial, U.S. Copyright Reg. VA-1-892-726, covering the MicroTouch One

Packaging and Instructions, U.S. Copyright Reg. VA-2-000-181, covering the MicroTouch One

Packaging Artwork, U.S. Copyright Reg. VA-2-000-168, covering the MicroTouch One Website,

U.S. Copyright Reg. PA-2-074-126, covering the MicroTouch Solo Commercial, U.S. Copyright

Reg. VA-2-090-848, covering the MicroTouch Solo Packaging Artwork, U.S. Copyright Reg. VA-

2-100-827, covering the MicroTouch Solo Website, U.S. Copyright Reg. PA-1-982-398, covering

the MicroTouch Sonic Groom Commercial, U.S. Copyright Reg. VAu-1-142-294, covering the


                                                 5
        Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 14 of 72



MicroTouch Switchblade Packaging and Instructions, U.S. Copyright Reg. VA-2-014-181,

covering the MicroTouch Tough Blade (6 month blade replacement) Packaging Artwork, U.S.

Copyright Reg. PA-1-928-588, covering the MicroTouch Tough Blade Commercial, U.S.

Copyright Reg. VA-1-945-485, covering the MicroTouch Tough Blade Packaging, U.S. Copyright

Reg. PA-2-090-398, covering the MicroTouch Toughblade Pro Commercial, U.S. Copyright Reg.

VA-2-129-501, covering the MicroTouch Toughblade Pro Packaging Artwork and Instructions and

U.S. Copyright Reg. VA-2-136-738, covering the MicroTouch Toughblade Pro Website. True and

correct copies of the U.S. Copyright registration certificates for the MicroTouch Works are attached

hereto as Exhibit C and incorporated herein by reference.

      17.     The success of the MicroTouch Products is due in part to Plaintiff’s marketing and

promotional efforts. These efforts include advertising and promotion through television, Plaintiff’s

Websites, retailer websites and other internet-based advertising, print, participation in trade shows,

among other efforts domestically and abroad, including New York.

      18.     Plaintiff has spent substantial time, money and effort in building up and developing

consumer recognition, awareness and goodwill in the MicroTouch Products, MicroTouch Marks

and MicroTouch Works.

      19.     The success of the MicroTouch Products is due in part to Plaintiff’s marketing and

promotional efforts, as described above.

      20.     Plaintiff’s success is also due to its use of the highest quality materials and processes

in making the MicroTouch Products.

      21.     Additionally, Plaintiff owes a substantial amount of the success of the MicroTouch

Products to its consumers, and word of mouth buzz that its consumers have generated, particularly

via social media.


                                                6
             Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 15 of 72



           22.    As a result of Plaintiff’s efforts, the quality of Plaintiff’s products and the word-of-

    mouth buzz generated by its consumers, the MicroTouch Marks, MicroTouch Works and

    MicroTouch Products have become prominently placed in the minds of the public. Members of the

    public have become familiar with the MicroTouch Marks, MicroTouch Works and MicroTouch

    Products and have come to associate them exclusively with Plaintiff. Plaintiff has acquired a

    valuable reputation and goodwill among the public as a result of such association.

           23.    Plaintiff has gone through great lengths to protect its interests to the MicroTouch

    Marks, MicroTouch Works and MicroTouch Products. No one other than Plaintiff is authorized to

    manufacture, import, export, advertise, offer for sale or sell any goods utilizing the MicroTouch

    Marks and MicroTouch Works without the express permission of Plaintiff.

                                 Wish and Defendants’ User Accounts

           24.    Wish is an online marketplace and e-commerce platform that allows manufacturers

    and other third-party merchants, like Defendants, to advertise, distribute, offer for sale, sell and ship

    their retail products originating primarily from China, 2 among other locations, directly to

    consumers worldwide and specifically to consumers residing in the U.S., including New York.

           25.    A majority of the third-party merchants that have User Accounts with and operate

    Merchant Storefronts on Wish, like Defendants, are located in China. 3 As of May 2015, over 40

    million items from 100,000 User Accounts were available on Wish. 4 Between June 2014 and May

    2015, nearly 100 million distinct User Accounts became registered on Wish. 5 Currently, Wish




2
  See Armando Roggio, Ecommerce Lessons from the Wish Shopping App, PRACTICALECOMMERCE (Jan. 7, 2015),
https://www.practicalecommerce.com/Ecommerce-Lessons-from-the-Wish-Shopping-App.
3
  See Greg Bensinger, Wish, a Direct-From-China Shopping App, Lures Bargain Hunters, WALL STREET JOURNAL (May
19, 2015), https://www.wsj.com/articles/wish-a-direct-from-china-shopping-app-lures-bargain-hunters-1431909072.
4
  See id.
5
  See id.



                                                      7
               Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 16 of 72



    claims a base of over 300 million users. 6 As one of the leaders of the worldwide e-commerce and

    digital retail market, Wish has generated billions in sales worldwide. 7 Sales to the U.S. make up a

    significant percentage of the business done on Wish. Wish was the most downloaded shopping app

    worldwide in 2018 and is now the third-biggest e-commerce marketplace in the U.S. by sales. 8

    Globally, some 90 million people use it at least once a month. 9 Currently, Wish is valued at over

    $8 billion, which is more than the market value of three of the largest traditional retailers in the

    U.S. 10

              26.   Wish aggressively uses the internet, including Facebook, Google and Pinterest, to

    market itself and the products offered for sale and/or sold by its third-party merchant users to

    potential consumers, particularly in the U.S. For example, Wish is in the top-five largest advertisers

    on the aforementioned popular search engines and social media websites. 11 In 2015, Wish spent

    approximately $100 million on advertisements on Facebook alone. 12

              27.   As recently addressed in news reports, 13 and as reflected in the federal lawsuits filed

    against third-party merchants offering for sale and selling infringing and/or counterfeit products on

    Wish, 14 an astronomical number of counterfeit and infringing products are offered for sale and sold


6
   See WISH.COM, https://www.wish.com/careers.
7
  See Connie Loizos, Wish is Raising Again, and Giving Late-Stage Investors Protection, TECHCRUNCH.COM (Oct. 28, 2016),
https://techcrunch.com/2016/10/28/wish-is-raising-again-and-giving-late-stage-investors-protection/.
8
   See Parmy Olson, Meet The Billionaire Who Defied Amazon And Built Wish, The World’s Most-Downloaded E-Commerce
App, FORBES (March 13, 2019), https://www.forbes.com/sites/parmyolson/2019/03/13/meet-the-billionaire-who-defied-
amazon-and-built-wish-the-worlds-most-downloaded-e-commerce-app/#da45b4d70f52.
9
   See id.
10
    See Parmy Olson, At $8.5 Billion, Shopping App ‘Wish’ Is Now Worth More Than Sears, Macy’s and JC Penney
Combined,                 FORBES,             https://www.forbes.com/sites/parmyolson/2017/09/20/wish-8-billion-funding-
amazon/#c360ab961e1d.
11
        See     SENSORTOWER,        MOBILE       ADVERTISING      ATLAS,       Q2     2017      REPORT,    available     at
https://s3.amazonaws.com/sensortower-itunes/Quarterly+Reports/Sensor-Tower-Q2-2017-Ad-Intel-Data-
Digest.pdf?=landing.
12
    See Jason Del Rey, Meet Wish, the $3 Billion App That Could Be The Next Walmart, RECODE (Dec. 28, 2015),
https://www.recode.net/2015/12/28/11621724/meet-wish-the-3-billion-app-that-could-be-the-next-walmart.
13
        See      Andi     Sykes,     Specialized      Wages     Ware       on      Counterfeiters   (Dec.    9,      2016),
http://singletrackworld.com/2016/12/specialized-wages-war-on-counterfeiters/.
14
    See, e.g., Specialized Bicycle Components, Inc. v. in-style1820, et al., Civil Case No. 16-cv-62711 (S.D. Fl. Nov. 17,
2016) and David Gilmour Music Ltd. v. The Partnerships and Unincorporated Associations Identified on Schedule “A”,



                                                            8
           Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 17 of 72



   on Wish at a rampant rate. 15

         28.     Defendants are individuals and/or businesses, who, upon information and belief, are

   located in China but conduct business in the U.S. and other countries by means of their User

   Accounts and on their Merchant Storefronts on Wish as well as potentially yet undiscovered

   additional online marketplace platforms.

         29.     Through their Merchant Storefronts, Defendants offer for sale and/or sell consumer

   products, including Counterfeit Products, and target and ship such products to customers located in

   the U.S., including New York, and throughout the world.

         30.     Defendants’ Merchant Storefronts share unique identifiers, such as design elements

   along with similarities in price, description of the goods offered and of the Counterfeit Products

   themselves offered for sale.

         31.     Defendants are in constant communication with each other and regularly participate

   in online chatroom discussions involving illegal counterfeiting activities, pending litigation and

   potential new lawsuits.

                          Defendants’ Wrongful and Infringing Conduct

         32.     Particularly in light of Plaintiff’s success with its MicroTouch Products, as well as

   the reputation they have gained, Plaintiff and its MicroTouch Products have become targets for

   unscrupulous individuals and entities who wish to capitalize on the goodwill, reputation and fame

   that Plaintiff has amassed in its MicroTouch Products, MicroTouch Marks and MicroTouch Works

   and Plaintiff investigates and enforces against such activities.

         33.     As part of these efforts, Plaintiff retained NAL to investigate and research



Civil Case No. 17-cv-7763 (N.D. Ill., Nov.1, 2017).
15
    See Tom Hoffarth, Lakers’ Wish List Cheapened by the Dozen, DAILY NEWS (Sept. 22, 2017),
http://www.dailynews.com/2017/09/22/hoffarth-lakers-wish-list-cheapened-by-the-dozen/.



                                                   9
        Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 18 of 72



manufacturers, wholesalers, retailers and/or other merchants offering for sale and/or selling

Counterfeit Products on Wish.

      34.     Through NAL’s investigative and enforcement efforts, Plaintiff learned of

Defendants’ actions which vary and include, but are not limited to: manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale and/or

selling Counterfeit Products to U.S. consumers, including those located in the state of New York,

through Defendants’ User Accounts and Merchant Storefronts. Printouts of listings for Counterfeit

Products from Defendants’ User Accounts and Merchant Storefronts are included in Exhibit D

attached hereto and incorporated herein by reference.

      35.     Defendants are not, and have never been, authorized by Plaintiff or any of its

authorized agents, authorized licensees or authorized distributors to copy, manufacture, import,

export, advertise, distribute, offer for sale or sell the MicroTouch Products or to use the MicroTouch

Marks and/or MicroTouch Works, or any marks and/or artwork that are confusingly or substantially

similar to the MicroTouch Marks and MicroTouch Works.

      36.     Defendants’ Counterfeit Products are nearly indistinguishable from Plaintiff’s

MicroTouch Products, only with minor variations that no ordinary consumer would recognize.

      37.     During its investigation, NAL identified Defendants as offering for sale and/or selling

Counterfeit Products and specified a shipping address located at the New York Address and verified

that each Defendant provides shipping to the New York Address. Printouts of the checkout pages

for the Counterfeit Products and pages from Defendants’ Merchant Storefronts reflecting that the

Defendants ship the Counterfeit Products to the New York Address are included in Exhibit D.

      38.     NAL confirmed that each Defendant was and/or is still currently offering for sale

and/or selling Counterfeit Products through their respective User Accounts and/or Merchant




                                               10
          Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 19 of 72



Storefronts, accepting payment for such Counterfeit Products in U.S. Dollars through various

payment processing services and that each Defendant provides shipping and/or has actually shipped

Counterfeit Products to the U.S., including to customers located in New York. NAL’s findings are

supported by Defendants’ listings for Counterfeit Products and/or the checkout pages for the

Counterfeit Products, which are included in Exhibit D.

      39.     For example, below on the left is an image of one of Plaintiff’s MicroTouch Products.

Depicted further below is a listing for Defendant boluopai’s Counterfeit Product (“boluopai

Infringing Listing” and “boluopai Counterfeit Product,” respectively). The boluopai Infringing

Listing       appears       on       Defendant         boluopai’s       Merchant         Storefront,

https://www.wish.com/merchant/565551f49f13014ce1bf8279, and offers the boluopai Counterfeit

Product for $10.45 per item, using, featuring and/or incorporating one or more of the MicroTouch

Marks and/or MicroTouch Works and/or confusingly or substantially similar marks or artwork in

the listing title “Micro Touch Solo Rechargeable Trimmer Razor Shaver Edges Men with 3 Combs

Gift” (emphasis added) and in the descriptions and/or product images in the body of the listing.

Further, the My boluopai Counterfeit Product is virtually identical to one of Plaintiff’s MicroTouch

Products and features and/or incorporates one or more of the MicroTouch Marks and/or

MicroTouch Works. There is no question that the boluopai Counterfeit Product is designed to

confuse and mislead consumers into believing that they are purchasing one of Plaintiff’s

MicroTouch Products or that the boluopai Counterfeit Product is otherwise approved by or sourced

from Plaintiff, thereby trading off of the goodwill and reputation of Plaintiff by engaging in the

unauthorized use of one or more of the MicroTouch Marks and/or MicroTouch Works:




                                               11
        Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 20 of 72




            MicroTouch Product                            Defendant’s Counterfeit Product




      40.     By way of another example, below on the left is an image of one of Plaintiff’s

MicroTouch Products. Depicted further below is a listing for Defendant sunyounger’s Counterfeit

Product (“sunyounger Infringing Listing” and “sunyounger Counterfeit Product,” respectively).

The sunyounger Infringing Listing appears on Defendant sunyounger’s Merchant Storefront,

https://www.wish.com/merchant/59d8449c30e1f30bc14cdcb5,           and   offers   the   sunyounger

Counterfeit Product for $14.25 per item, using, featuring and/or incorporating one or more of the

MicroTouch Marks and/or MicroTouch Works and/or confusingly similar marks and/or artwork in

the listing title “Mens Razor Micro Touch SOLO Rechargeable Trims Edges SMART Razor

Shaver Razor” (emphasis added) and in the descriptions and/or product images in the body of the

listing. Further, the sunyounger Counterfeit Product is virtually identical to one of Plaintiff’s

MicroTouch Products and features and/or incorporates one of the MicroTouch Marks and/or

MicroTouch Works. There is no question that the sunyounger Counterfeit Product is designed to

confuse and mislead consumers into believing that they are purchasing one of Plaintiff’s

MicroTouch Products or that the sunyounger Counterfeit Product is otherwise approved by or

sourced from Plaintiff, thereby trading off of the goodwill and reputation of Plaintiff by engaging



                                              12
        Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 21 of 72



in the unauthorized use of one of the MicroTouch Marks and/or MicroTouch Works:

      MicroTouch Product                               Defendant’s Counterfeit Product




      41.     As another example, below on the left is an image of one of Plaintiff’s MicroTouch

Products. Depicted further below is a listing for Defendant wangwang278’s Counterfeit Product

(“wangwang278 Infringing Listing” and “wangwang278 Counterfeit Product,” respectively). The

wangwang278 Infringing Listing appears on Defendant wangwang278’s Merchant Storefront,

https://www.wish.com/merchant/58c52b8ca4c84d505a9ef7f5, and offers the wangwang278

Counterfeit Product for $9.00 per item, using, featuring and/or incorporating one or more of the

MicroTouch Marks and/or MicroTouch Works and/or confusingly similar marks and/or artwork in

the listing title “Hot selling TV products Micro Touch Max men shave shaver (not including

batteries)” (emphasis added) and in the descriptions and/or product images in the body of the listing.

Further, the wangwang278 Counterfeit Product is virtually identical to one of Plaintiff’s

MicroTouch Products and features and/or incorporates one or more of the MicroTouch Marks

and/or MicroTouch Works. There is no question that the wangwang278 Counterfeit Product is

designed to confuse and mislead consumers into believing that they are purchasing one of Plaintiff’s

MicroTouch Products or that the wangwang278 Counterfeit Product is otherwise approved by or

sourced from Plaintiff, thereby trading off of the goodwill and reputation of Plaintiff by engaging



                                               13
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 22 of 72



in the unauthorized use of one or more of the MicroTouch Marks and/or MicroTouch Works:



   MicroTouch Product                                      Defendant’s Counterfeit Product




      42.     By these dealings in Counterfeit Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling Counterfeit Products), Defendants violated Plaintiff’s exclusive

rights in the MicroTouch Marks and/or MicroTouch Works, and have used marks and/or artwork

that are confusingly similar to, identical to, substantially similar to and/or constitute counterfeiting

and/or infringement of the MicroTouch Marks and/or MicroTouch Works in order to confuse

consumers into believing that such Counterfeit Products are the MicroTouch Products and aid in

the promotion and sales of their Counterfeit Products. Defendants’ conduct began long after

Plaintiff’s adoption and use of the MicroTouch Marks and/or MicroTouch Works, after Plaintiff

obtained federal registrations in the MicroTouch Marks and MicroTouch Works, as alleged above,

and after Plaintiff’s MicroTouch Products, MicroTouch Marks and MicroTouch Works became

well-known to the purchasing public.

      43.     Prior to and contemporaneous with their counterfeiting and infringing actions alleged

herein, Defendants had knowledge of Plaintiff’s ownership of the MicroTouch Marks and




                                                14
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 23 of 72



MicroTouch Works, of the fame and incalculable goodwill associated therewith and of the

popularity and success of the MicroTouch Products, and in bad faith adopted the MicroTouch

Marks and/or MicroTouch Works.

       44.    Defendants have been engaging in the illegal counterfeiting and infringing actions, as

alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Plaintiff’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

Plaintiff, the MicroTouch Marks, MicroTouch Works and MicroTouch Products.

       45.    Defendants’ dealings in Counterfeit Products, as alleged herein, has caused, and will

continue to cause confusion, mistake, economic loss, and has, and will continue to deceive

consumers, the public and the trade with respect to the source or origin of Defendants’ Counterfeit

Products, thereby causing consumers to erroneously believe that such Counterfeit Products are

licensed by or otherwise associated with Plaintiff, thereby damaging Plaintiff.

       46.    By engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue to

cause irreparable harm to Plaintiff: infringed and counterfeited the MicroTouch Marks and/or

MicroTouch Works, committed unfair competition and unfairly and unjustly profited from such

activities at Plaintiff’s expense.

       47.    Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiff.

                                         CAUSES OF ACTION
                                    FIRST CAUSE OF ACTION
                                   (Trademark Counterfeiting)
       [15 U.S.C. § 1114(1)(b)/Lanham Act § 32; 15 U.S.C. § 1116(d)/Lanham Act § 34; 15
                          U.S.C. § 1117(b)-(c)/Lanham Act § 35]

       48.     Plaintiff repleads and incorporates by reference each and every allegation set forth in

the preceding paragraphs as if fully set forth herein.




                                                15
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 24 of 72



       49.     Plaintiff is the exclusive owner of all right and title to the MicroTouch Marks.

       50.     Plaintiff has continuously used the MicroTouch Marks in interstate commerce since

on or before the dates of first use as reflected in the registration certificates attached hereto as

Exhibit B.

       51.     Without Plaintiff’s authorization or consent, with knowledge of Plaintiff’s well-

known and prior rights in its MicroTouch Marks and with knowledge that Defendants’ Counterfeit

Products bear counterfeit marks, Defendants intentionally reproduced, copied and/or colorably

imitated the MicroTouch Marks and/or used spurious designations that are identical with, or

indistinguishable from, the MicroTouch Marks on or in connection with the manufacturing, import,

export, advertising, marketing, promotion, distribution, display, offering for sale and/or sale of

Counterfeit Products.

       52.     Defendants have manufactured, imported, exported, advertised, marketed, promoted,

distributed, displayed, offered for sale and/or sold their Counterfeit Products to the purchasing

public in direct competition with Plaintiff, in or affecting interstate commerce, and/or have acted

with reckless disregard of Plaintiff’s rights in and to the MicroTouch Marks through their

participation in such activities.

       53.     Defendants have applied their reproductions, counterfeits, copies and colorable

imitations of the MicroTouch Marks to packaging, point-of-purchase materials, promotions and/or

advertisements intended to be used in commerce upon, or in connection with the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale

and/or selling of Defendants’ Counterfeit Products, which is likely to cause confusion, mistake, and

deception among the general purchasing public as to the origin of the Counterfeit Products, and is

likely to deceive consumers, the public and the trade into believing that the Counterfeit Products




                                               16
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 25 of 72



sold by Defendants originate from, are associated with or are otherwise authorized by Plaintiff,

thereby making substantial profits and gains to which they are not entitled in law or equity.

      54.      Defendants’ unauthorized use of the MicroTouch Marks on or in connection with the

Counterfeit Products was done with notice and full knowledge that such use was not authorized or

licensed by Plaintiff or its authorized agents and with deliberate intent to unfairly benefit from the

incalculable goodwill inherent in the MicroTouch Marks.

      55.      Defendants’ actions constitute willful counterfeiting of the MicroTouch Marks in

violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

      56.      As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Plaintiff,

its business, its reputation and its valuable rights in and to the MicroTouch Marks and the goodwill

associated therewith, in an amount as yet unknown, but to be determined at trial, for which Plaintiff

has no adequate remedy at law, and unless immediately enjoined, Defendants will continue to cause

such substantial and irreparable injury, loss and damage to Plaintiff and its valuable MicroTouch

Marks.

      57.      Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions, as alleged herein, and all gains, profits and advantages

obtained by Defendants as a result thereof, enhanced discretionary damages, treble damages and/or

statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold, offered for sale

or distributed and reasonable attorneys’ fees and costs.




                                                17
        Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 26 of 72




                               SECOND CAUSE OF ACTION
                          (Infringement of Registered Trademarks)
                           [115 U.S.C. § 1114/Lanham Act § 32(a)]

      58.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      59.      Plaintiff has continuously used the MicroTouch Marks in interstate commerce since

on or before the dates of first use as reflected in the registration certificates attached hereto as

Exhibit B.

      60.      Plaintiff, as owner of all right, title and interest in and to the MicroTouch Marks, has

standing to maintain an action for trademark infringement under 15 U.S.C. § 1114.

      61.      Defendants were, at the time they engaged in their actions as alleged herein, actually

aware that Plaintiff is the owner of the federal trademark registrations for the MicroTouch Marks.

      62.      Defendants did not seek and thus inherently failed to obtain consent or authorization

from Plaintiff, as the registered trademark owner of the MicroTouch Marks, to deal in and

commercially manufacture, import, export, advertise, market, promote, distribute, display, retail,

offer for sale and/or sell the MicroTouch Products and/or related products bearing the MicroTouch

Marks into the stream of commerce.

      63.      Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the MicroTouch Marks and/or which are identical or confusingly similar to

the MicroTouch Marks.

      64.      Defendants knowingly and intentionally reproduced, copied and colorably imitated



                                                18
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 27 of 72



the MicroTouch Marks and applied such reproductions, copies or colorable imitations to packaging,

wrappers, receptacles, online listings and/or advertisements used in commerce upon, or in

connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit Products.

      65.      Defendants were, at the time they engaged in their illegal and infringing actions as

alleged herein, actually aware that Plaintiff is the owner of all rights in and to the MicroTouch

Marks.

      66.      Defendants’ egregious and intentional use of the MicroTouch Marks in commerce

on or in connection with Defendants’ Counterfeit Products has caused, and is likely to continue to

cause, actual confusion and mistake, and has deceived, and is likely to continue to deceive, the

general purchasing public as to the source or origin of the Counterfeit Products, and is likely to

deceive the public into believing that Defendants’ Counterfeit Products are Plaintiff’s MicroTouch

Products or are otherwise associated with, or authorized by, Plaintiff.

      67.      Defendants’ actions have been deliberate and committed with knowledge of

Plaintiff’s rights and goodwill in the MicroTouch Marks, as well as with bad faith and the intent to

cause confusion, mistake and deception.

      68.      Defendants’ continued, knowing, and intentional use of the MicroTouch Marks

without Plaintiff’s consent or authorization constitutes intentional infringement of Plaintiff’s

federally registered MicroTouch Marks in violation of §32 of the Lanham Act, 15 U.S.C. § 1114.

      69.      As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Plaintiff has suffered substantial monetary loss and irreparable injury, loss and

damage to its business and its valuable rights in and to the MicroTouch Marks and the goodwill

associated therewith in an amount as yet unknown, but to be determined at trial, for which Plaintiff




                                               19
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 28 of 72



has no adequate remedy at law, and unless immediately enjoined, Defendants will continue to cause

such substantial and irreparable injury, loss and damage to Plaintiff and the valuable MicroTouch

Marks.

      70.     Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits and advantages

obtained by Defendants as a result thereof, enhanced discretionary damages, as well as other

remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’ fees and costs.

                                    THIRD CAUSE OF ACTION
                   (False Designation of Origin, Passing Off & Unfair Competition)
                               [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

      71.     Plaintiff repleads and incorporates by reference each and every allegation set forth in

the preceding paragraphs as if fully set forth herein.

      72.     Plaintiff, as the owner of all right, title and interest in and to the MicroTouch Marks

has standing to maintain an action for false designation of origin and unfair competition under the

Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

      73.     The MicroTouch Marks are inherently distinctive and/or have acquired

distinctiveness.

      74.     Defendants knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly similar to, and constitute reproductions of the MicroTouch

Marks and affixed, applied and used false designations of origin and false and misleading

descriptions and representations on or in connection with the manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying, offering for sale and/or sale of

Counterfeit Products with the intent to cause confusion, to cause mistake and to deceive the




                                                20
         Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 29 of 72



purchasing public into believing, in error, that Defendants’ substandard Counterfeit Products are

MicroTouch Products or related products, and/or that Defendants’ Counterfeit Products are

authorized, sponsored, approved, endorsed or licensed by Plaintiff and/or that Defendants are

affiliated, connected or associated with Plaintiff, thereby creating a likelihood of confusion by

consumers as to the source of such Counterfeit Products, and allowing Defendants to capitalize on

the goodwill associated with, and the consumer recognition of, the MicroTouch Marks, to

Defendants’ substantial profit in blatant disregard of Plaintiff’s rights.

      75.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products that are identical to, confusingly similar to or which constitute colorable imitations of

Plaintiff’s MicroTouch Products using marks that are identical and/or confusingly similar to, or

which constitute colorable imitations of the MicroTouch Marks, Defendants have traded off the

extensive goodwill of Plaintiff and its MicroTouch Products and did in fact induce, and intend to,

and will continue to induce customers to purchase Defendants’ Counterfeit Products, thereby

directly and unfairly competing with Plaintiff. Such conduct has permitted and will continue to

permit Defendants to make substantial sales and profits based on the goodwill and reputation of

Plaintiff and its MicroTouch Marks, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

      76.     Defendants knew, or by the exercise of reasonable care should have known, that their

adoption and commencement of and continuing use in commerce of marks that are identical or

confusingly similar to and constitute reproductions of the MicroTouch Marks would cause

confusion, mistake or deception among purchasers, users and the public.

      77.     Upon information and belief, Defendants’ aforementioned wrongful actions have




                                                 21
               Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 30 of 72



   been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

   purchasing public and with the intent to trade on the goodwill and reputation Plaintiff, its

   MicroTouch Products and MicroTouch Marks.

           78.     As a direct and proximate result of Defendants’ aforementioned actions, Defendants

   have caused irreparable injury to Plaintiff by depriving Plaintiff of sales of its MicroTouch Products

   and by depriving Plaintiff of the value of its MicroTouch Marks as commercial assets in an amount

   as yet unknown, but to be determined at trial, for which it has no adequate remedy at law, and unless

   immediately restrained, Defendants will continue to cause substantial and irreparable injury to

   Plaintiff and the goodwill and reputation associated with the value of the MicroTouch Marks.

           79.     Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief as

   well as monetary damages and other remedies as provided by the Lanham Act, including damages

   that Plaintiff has sustained and will sustain as a result of Defendants’ illegal and infringing actions

   as alleged herein, and all gains, profits and advantages obtained by Defendants as a result thereof,

   enhanced discretionary damages and reasonable attorneys' fees and costs.

                                    FOURTH CAUSE OF ACTION
                                   (Federal Copyright Infringement)
                                          [17 U.S.C. § 501(a)]

         80.     Plaintiff repleads and incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

         81.     Plaintiff is the exclusive owner of the MicroTouch Works.

         82.     Defendants had actual notice of Plaintiff’s exclusive rights in and to the MicroTouch

Works.




                                                     22
             Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 31 of 72



       83.      Defendants did not attempt and therefore inherently failed to obtain Plaintiff’s consent

or authorization to use, manufacture, reproduce, copy, display, prepare derivative works of, distribute,

sell, transfer, rent, perform and/or market Plaintiff’s MicroTouch Products and/or MicroTouch Works.

       84.      Without permission, Defendants knowingly and intentionally reproduced, copied, and

displayed the MicroTouch Works by manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale and/or selling infringing products which bear such

MicroTouch Works, or artwork that is, at a minimum, substantially similar to the MicroTouch Works.

       85.      Defendants’ unlawful and willful actions as alleged herein constitute infringement of the

MicroTouch Works, including Plaintiff’s exclusive rights to reproduce, distribute and/or sell such

MicroTouch Works in violation of 17 U.S.C. § 501(a).

       86.      Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiff in an amount as yet unknown but to be proven at

trial, for which Plaintiff has no adequate remedy at law, and unless enjoined, Defendants will continue

to cause, substantial and irreparable harm to Plaintiff.

       87.      Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief,

Plaintiff’s actual damages and Defendants’ profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and costs.

                                       FIFTH CAUSE OF ACTION
                                         (Unfair Competition)
                                      [New York Common Law]

          88.      Plaintiff repleads and incorporates by reference each and every allegation set forth

   in the preceding paragraphs as if fully set forth herein.

          89.      By manufacturing, importing, exporting, advertising, marketing, promoting,

   distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit




                                                    23
          Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 32 of 72



Products, Defendants have traded off the extensive goodwill of Plaintiff and its MicroTouch

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Plaintiff. Such conduct has permitted

and will continue to permit Defendants to make substantial sales and profits based on the goodwill

and reputation of Plaintiff, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

      90.      Defendants’ advertising, marketing, promoting, distributing, displaying, offering for

sale, selling and/or otherwise dealing in the Counterfeit Products was and is in violation and

derogation of Plaintiff’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship or quality of Defendants’ Counterfeit

Products.

      91.      Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing,

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing in the

Counterfeit Products would cause confusion and mistake, or deceive purchasers, users and the

public.

      92.      Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Plaintiff’s rights, and for the wrongful purpose of injuring Plaintiff, and its

competitive position while benefiting Defendants.

      93.      As a direct and proximate result of Defendants’ aforementioned wrongful actions,

Plaintiff has been and will continue to be deprived of substantial sales of its MicroTouch Products




                                               24
            Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 33 of 72



 in an amount as yet unknown but to be determined at trial, for which Plaintiff has no adequate

 remedy at law, and Plaintiff has been and will continue to be deprived of the value of its

 MicroTouch Marks and MicroTouch Works as commercial assets in an amount as yet unknown but

 to be determined at trial, for which Plaintiff has no adequate remedy at law.

        94.     As a result of Defendants’ actions alleged herein, Plaintiff is entitled to injunctive

 relief, an order granting Plaintiff’s damages and Defendants’ profits stemming from their infringing

 activities, and exemplary or punitive damages for Defendants’ intentional misconduct.

                                      SIXTH CAUSE OF ACTION
                                        (Unjust Enrichment)
                                     [New York Common Law]

        95.     Plaintiff repleads and incorporates by reference each and every allegation set forth in

 the preceding paragraphs as if fully set forth herein.

        96.     By virtue of the egregious and illegal acts of Defendants as described herein,

 Defendants have been unjustly enriched in an amount to be proven at trial.

        97.     Defendants’ retention of monies gained through their deceptive business practices,

 infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants and would be

 contrary to the interests of justice.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants, inclusive, and each of

them, as follows:

       A.       For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C. §

       1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble damages

       in the amount of a sum equal to three (3) times such profits or damages, whichever is greater,

       pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or designation,




                                                 25
     Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 34 of 72



knowing such mark or designation is a counterfeit mark in violation of 15 U.S.C. §

1114(1)(a);

B.       In the alternative to Defendants’ profits and Plaintiff’s actual damages, enhanced

discretionary damages and treble damages for willful use of a counterfeit mark in connection

with the sale, offering for sale or distribution of goods or services, for statutory damages

pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per counterfeit

mark per type of goods or services sold, offered for sale or distributed, as the Court considers

just, which Plaintiff may elect prior to the rendering of final judgment;

C.       For an award of Defendants’ profits and Plaintiff’s damages in an amount to be

proven at trial for willful trademark infringement of Plaintiff’s federally registered

MicroTouch Marks, and such other compensatory damages as the Court determines to be fair

and appropriate pursuant to 15 U.S.C. § 1117(a);

D.       For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C. §

1117(a) in an amount to be proven at trial and such other compensatory damages as the Court

determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false designation

of origin and unfair competition under 15 U.S.C. §1125(a);

E.       For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of the

MicroTouch Works under 17 U.S.C. § 501(a);

F.       In the alternative to Plaintiff’s actual damages and Defendants’ profits for copyright

infringement of the MicroTouch Works pursuant to 17 U.S.C. § 504(b), for statutory damages

of up to $150,000 per infringement pursuant to 17 U.S.C. § 504(c) for willful copyright

infringement, which Plaintiff may elect prior to the rendering of final judgment;




                                          26
     Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 35 of 72



G.       For an award of damages to be proven at trial for common law unfair competition;

H.       For an award of damages in an amount to be proven at trial for unjust enrichment;

I.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, or their agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

Defendants, and all those in active concert or participation with Defendants, and each of them

who receives notice directly or otherwise of such injunction from:

             i. manufacturing, importing, exporting, advertising, marketing, promoting,

                 distributing, displaying, offering for sale, selling and/or otherwise dealing in

                 the Counterfeit Products;

            ii. directly or indirectly infringing in any manner any of Plaintiff’s MicroTouch

                 Marks and MicroTouch Works;

           iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

                 MicroTouch Marks and MicroTouch Works, to identify any goods or services

                 not authorized by Plaintiff;

            iv. using any of Plaintiff’s MicroTouch Marks or MicroTouch Works, or any

                 other marks or artwork that are confusingly or substantially similar to the

                 MicroTouch Marks or MicroTouch Works, on or in connection with

                 Defendants’ manufacturing, importing, exporting, advertising, marketing,

                 promoting, distributing, displaying, offering for sale, selling and/or otherwise

                 dealing in the Counterfeit Products;

            v.   using any false designation of origin or false description, or engaging in any

                 action which is likely to cause confusion, cause mistake and/or to deceive




                                           27
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 36 of 72



             members of the trade and/or the public as to the affiliation, connection or

             association of any product manufactured, imported, exported, advertised,

             marketed, promoted, distributed, displayed, offered for sale or sold by

             Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

             any product manufactured, imported, exported, advertised, marketed,

             promoted, distributed, displayed, offered for sale or sold by Defendants and

             Defendants’ commercial activities by Plaintiff;

       vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

             including, without limitation, the actions described herein, including the of

             advertising and/or dealing in any Counterfeit Products;

      vii. engaging in any other actions that constitute unfair competition with Plaintiff;

     viii.   engaging in any other act in derogation of Plaintiff’s rights;

        ix. from secreting, concealing, destroying, altering, selling off, transferring or

             otherwise disposing of and/or dealing with: (i) Counterfeit Products; (ii) any

             computer files, data, business records, documents or any other records or

             evidence relating to Defendants’ User Accounts or Merchant Storefronts,

             Defendants’ Assets from or to Defendants’ Financial Accounts and the

             manufacture, importation, exportation, advertising, marketing, promotion,

             distribution, display, offering for sale and/or sale of Counterfeit Products;

       x.    from secreting, concealing, transferring, disposing of, withdrawing,

             encumbering or paying any of Defendants’ Assets from or Defendants’

             Financial Accounts until further ordered by this Court;

      xi.    effecting assignments or transfers, forming new entities or associations, or




                                       28
     Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 37 of 72



                 utilizing any other device for the purpose of circumventing or otherwise

                 avoiding the prohibitions set forth in any final judgment or order in this action;

          xii.   providing services to Defendants, Defendants’ User Accounts and

                 Defendants’ Merchant Storefronts, including, without limitation, continued

                 operation of Defendants’ User Accounts and Merchant Storefronts; and

          xiii. instructing any other person or entity to engage or perform any of the activities

                 referred to in subparagraphs (i) through (xii) above; and

J.       For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiff for destruction any and all Counterfeit Products and any

and all packaging, labels, tags, advertising and promotional materials and any other materials

in the possession, custody or control of such distributors and retailers that infringe any of

Plaintiff’s MicroTouch Marks or MicroTouch Works, or bear any marks and/or artwork that

are confusingly or substantially similar to the MicroTouch Marks or MicroTouch Works;

K.       For an order of the Court requiring that Defendants deliver up for destruction to

Plaintiff any and all Counterfeit Products and any and all packaging, labels, tags, advertising

and promotional materials and any other materials in the possession, custody or control of

Defendants that infringe any of Plaintiff’s MicroTouch Marks or MicroTouch Works, or bear

any marks and/or artwork that are confusingly or substantially similar to the MicroTouch

Marks or MicroTouch Works pursuant to 15 U.S.C. § 1118;

L.       For an order from the Court requiring that Defendants provide complete accountings

for any and all monies, profits, gains and advantages derived by Defendants from their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale, sale and/or otherwise dealing in the Counterfeit Products as




                                           29
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 38 of 72
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 39 of 72




           EXHIBIT A
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 40 of 72




                                                                1
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 41 of 72




                                                                2
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 42 of 72




                                                                3
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 43 of 72




             EXHIBIT B
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 44 of 72




                                                                1
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 45 of 72




                                                                2
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 46 of 72




                                                                3
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 47 of 72




                                                                4
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 48 of 72




                                                                5
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 49 of 72




                                                                6
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 50 of 72




                                                                7
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 51 of 72




                                                                8
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 52 of 72




                                                                9
              Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 53 of 72




Reg. No. 5,302,508          IdeaVillage Products Corp. (NEW JERSEY CORPORATION)
                            155 Route 46 West, 4th Floor
Registered Oct. 03, 2017    Wayne, NEW JERSEY 07470

                            CLASS 8: Appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                 depilatory appliances; razors

Trademark                   FIRST USE 7-17-2017; IN COMMERCE 7-17-2017

Principal Register          THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                            PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 87-017,410, FILED 04-28-2016




                                                                                                          10
          Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 54 of 72



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5302508

                                                                                                               11
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 55 of 72




         EXHIBIT C
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 56 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Sonic Groom Commercial
  Search Results: Displaying 1 of 1 entries




                                             MicroTouch Sonic Groom Commercial.

                Type of Work: Motion Picture
  Registration Number / Date: PA0001982398 / 2015-11-30
             Application Title: MicroTouch Sonic Groom Commercial.
                         Title: MicroTouch Sonic Groom Commercial.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, Wayne, NJ, 07470, United States.
             Date of Creation: 2015
          Date of Publication: 2015-01-05
   Nation of First Publication: United States
   Authorship on Application: Blue Reef Productions, employer for hire; Domicile: United States. Authorship:
                                entire motion picture.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2410, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                            Names: Blue Reef Productions
                                   Ideavillage Products Corp.




                                               Save, Print and Email (Help Page)
                          Select Download Format Full Record               Format for Print/Save

                          Enter your email address:                                                    Email




                                            Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page
                                                                                                                             1
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Sonic+Groom+Commercial&Search_Code=TALL&PID=fk34DhrDedVulJH5…   1/1
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 57 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch One Commercial
  Search Results: Displaying 1 of 1 entries




                                                  MicroTouch One Commercial.

                Type of Work: Motion Picture
  Registration Number / Date: PA0001982402 / 2015-11-30
             Application Title: MicroTouch One Commercial.
                         Title: MicroTouch One Commercial.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, Wayne, NJ, 07470, United States.
             Date of Creation: 2013
          Date of Publication: 2013-07-19
   Nation of First Publication: United States
   Authorship on Application: Blue Moon Studios, employer for hire; Domicile: United States. Authorship: entire
                                motion picture.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2410, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                           Names: Blue Moon Studios
                                  Ideavillage Products Corp.




                                               Save, Print and Email (Help Page)
                         Select Download Format Full Record               Format for Print/Save

                         Enter your email address:                                                    Email




                                           Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page
                                                                                                                             2
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+One+Commercial&Search_Code=TALL&PID=fk34DhrDedVulJH5wSpC2p5…   1/1
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 58 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Solo Commercial
  Search Results: Displaying 1 of 1 entries




                                                  MicroTouch Solo Commercial.

                Type of Work: Motion Picture
  Registration Number / Date: PA0002074126 / 2017-08-15
             Application Title: MicroTouch Solo Commercial.
                         Title: MicroTouch Solo Commercial.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, Wayne, NJ, 07470, United States.
             Date of Creation: 2017
          Date of Publication: 2017-05-04
   Nation of First Publication: United States
   Authorship on Application: Blue Reef Productions, employer for hire; Domicile: United States. Authorship:
                                entire motion picture.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                           Names: Blue Reef Productions
                                  Ideavillage Products Corp.




                                               Save, Print and Email (Help Page)
                          Select Download Format Full Record               Format for Print/Save

                          Enter your email address:                                                   Email




                                            Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page
                                                                                                                              3
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Solo+Commercial&Search_Code=TALL&PID=fk34DhrDedVulJH5wSpC2p5…   1/1
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 59 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Toughblade Pro Commercial
  Search Results: Displaying 1 of 1 entries




                                            MicroTouch Toughblade Pro Commercial.

                Type of Work: Motion Picture
  Registration Number / Date: PA0002090398 / 2017-11-30
             Application Title: MicroTouch Toughblade Pro Commercial.
                         Title: MicroTouch Toughblade Pro Commercial.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, Wayne, NJ, 07470, United States.
             Date of Creation: 2017
          Date of Publication: 2017-09-07
   Nation of First Publication: United States
   Authorship on Application: Blue Reef Productions, employer for hire; Domicile: United States; Citizenship:
                                United States. Authorship: entire motion picture.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                            Names: Blue Reef Productions
                                   Ideavillage Products Corp.




                                                Save, Print and Email (Help Page)
                          Select Download Format Full Record                Format for Print/Save

                          Enter your email address:                                                     Email




                                            Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page
                                                                                                                              4
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Toughblade+Pro+Commercial&Search_Code=TALL&PID=fk34DhrDedVulJ…   1/1
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 60 of 72




                                                                5
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 61 of 72




                                                                6
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 62 of 72




                                                                7
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 63 of 72




                                                                8
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 64 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Tough Blade (6 month blade replacement) Packaging Artwork
  Search Results: Displaying 1 of 1 entries




                        MicroTouch Tough Blade (6 month blade replacement) Packaging Artwork.

                Type of Work: Visual Material
  Registration Number / Date: VA0002014181 / 2016-05-04
             Application Title: MicroTouch Tough Blade (6 month blade replacement) Packaging Artwork.
                         Title: MicroTouch Tough Blade (6 month blade replacement) Packaging Artwork.
                   Description: electronic file.
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, 4th Floor, Wayne, NJ, 07470, United States.
             Date of Creation: 2016
          Date of Publication: 2016-04-22
   Nation of First Publication: United States
   Authorship on Application: Dot Matrix, employer for hire; Domicile: United States. Authorship: photograph, 2-
                                D artwork, Text.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                            Names: Dot Matrix
                                   Ideavillage Products Corp.




                                                Save, Print and Email (Help Page)
                          Select Download Format Full Record                Format for Print/Save

                          Enter your email address:                                                     Email




                                            Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page
                                                                                                                               9
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Tough+Blade+%286+month+blade+replacement%29+Packaging+Artwork&…   1/1
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 65 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Solo Packaging Artwork
  Search Results: Displaying 1 of 1 entries




                                              MicroTouch Solo Packaging Artwork.

                Type of Work: Visual Material
  Registration Number / Date: VA0002090848 / 2017-08-15
             Application Title: MicroTouch Solo Packaging Artwork.
                         Title: MicroTouch Solo Packaging Artwork.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, 4th Floor, Wayne, NJ, 07470, United States.
             Date of Creation: 2017
          Date of Publication: 2017-07-17
   Nation of First Publication: United States
   Authorship on Application: Dot Matrix, employer for hire; Domicile: United States. Authorship: photograph, 2-
                                D artwork, Text.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
              Copyright Note: Regarding authorship information and material excluded: Registration is completed
                                based on photographs, 2D artwork. Text is names, short phrases only; copyright does
                                not extend to names, titles, short phrases. 37 CFR 202.1
                            Names: Dot Matrix
                                   Ideavillage Products Corp.




                                                Save, Print and Email (Help Page)
                          Select Download Format Full Record                Format for Print/Save

                          Enter your email address:                                                     Email




                                            Help Search History Titles Start Over
                                                                                                                              10
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Solo+Packaging+Artwork&Search_Code=TALL&PID=fk34DhrDedVulJH5w…   1/2
7/9/2019           Case 1:19-cv-06478-ER Document    WebVoyage Record View
                                                           7 Filed         1
                                                                      07/23/19 Page 66 of 72
  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




                                                                                                                              11
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Solo+Packaging+Artwork&Search_Code=TALL&PID=fk34DhrDedVulJH5w…   2/2
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 67 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Solo Website
  Search Results: Displaying 1 of 1 entries




                                                            image1 et al.

                Type of Work: Visual Material
  Registration Number / Date: VA0002100827 / 2017-08-15
             Application Title: MicroTouch Solo Website www.MicroTouchSolo.com.
                         Title: image1 et al.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, 4th Floor, Wayne, NJ, 07470, United States.
             Date of Creation: 2017
          Date of Publication: 2017-05-05
   Nation of First Publication: United States
   Authorship on Application: Digital Target Marketing, employer for hire; Domicile: United States. Authorship:
                                photograph, Text.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
              Copyright Note: C.O. correspondence.
                                Basis for Registration: Unit of publication
                           Names: Digital Target Marketing
                                  Ideavillage Products Corp.




                                               Save, Print and Email (Help Page)
                          Select Download Format Full Record               Format for Print/Save

                          Enter your email address:                                                   Email




                                            Help Search History Titles Start Over

                                                                                                                            12
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Solo+Website&Search_Code=TALL&PID=fk34DhrDedVulJH5wSpC2p5D7J…   1/2
7/9/2019           Case 1:19-cv-06478-ER Document    WebVoyage Record View
                                                           7 Filed         1
                                                                      07/23/19 Page 68 of 72
  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




                                                                                                                            13
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Solo+Website&Search_Code=TALL&PID=fk34DhrDedVulJH5wSpC2p5D7J…   2/2
7/9/2019                                         WebVoyage
                       Case 1:19-cv-06478-ER Document      Record View
                                                      7 Filed          1
                                                                  07/23/19 Page 69 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Toughblade Pro Packaging Artwork and Instructions
  Search Results: Displaying 1 of 1 entries




                              MicroTouch Toughblade Pro Packaging Artwork and Instructions.

                Type of Work: Visual Material
  Registration Number / Date: VA0002129501 / 2017-11-30
             Application Title: MicroTouch Toughblade Pro Packaging Artwork and Instructions.
                         Title: MicroTouch Toughblade Pro Packaging Artwork and Instructions.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, 4th Floor, Wayne, NJ, 07470, United States.
             Date of Creation: 2017
          Date of Publication: 2017-10-18
   Nation of First Publication: United States
   Authorship on Application: Ideavillage Products Corp., employer for hire; Domicile: United States; Citizenship:
                                United States. Authorship: photograph, 2-D artwork.
                                Dot Matrix, employer for hire; Domicile: United States; Citizenship: United States.
                                Authorship: photograph, 2-D artwork.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                            Names: Ideavillage Products Corp.
                                   Dot Matrix




                                                Save, Print and Email (Help Page)
                          Select Download Format Full Record                 Format for Print/Save

                          Enter your email address:                                                      Email




                                             Help Search History Titles Start Over

                                                                                                                                 14
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Toughblade+Pro+Packaging+Artwork+and+Instructions&Search_Code=TAL… 1/2
7/9/2019           Case 1:19-cv-06478-ER Document    WebVoyage Record View
                                                           7 Filed         1
                                                                      07/23/19 Page 70 of 72
  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




                                                                                                                                 15
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Toughblade+Pro+Packaging+Artwork+and+Instructions&Search_Code=TAL… 2/2
7/9/2019                                        WebVoyage
                      Case 1:19-cv-06478-ER Document      Record View
                                                     7 Filed          1
                                                                 07/23/19 Page 71 of 72




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = MicroTouch Toughblade Pro Website
  Search Results: Displaying 1 of 1 entries




                                              MicroTouch Toughblade Pro Website.

                Type of Work: Visual Material
  Registration Number / Date: VA0002136738 / 2017-11-10
             Application Title: MicroTouch Toughblade Pro Website.
                         Title: MicroTouch Toughblade Pro Website.
                   Description: Electronic file (eService)
         Copyright Claimant: Ideavillage Products Corp., Transfer: By written agreement. Address: 155 Route 46
                                West, 4th Floor, Wayne, NJ, 07470, United States.
             Date of Creation: 2017
          Date of Publication: 2017-02-12
   Nation of First Publication: United States
   Authorship on Application: DIGITAL TARGET MARKETING, USA, employer for hire; Domicile: United
                                States. Authorship: photograph, 2-D artwork, Text.
      Rights and Permissions: Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York, NY, 10165,
                                United States, (212) 292-5390, mail@ipcounselors.com
                            Names: DIGITAL TARGET MARKETING, USA
                                   Ideavillage Products Corp.




                                               Save, Print and Email (Help Page)
                          Select Download Format Full Record               Format for Print/Save

                          Enter your email address:                                                    Email




                                            Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page
                                                                                                                             16
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=MicroTouch+Toughblade+Pro+Website&Search_Code=TALL&PID=fk34DhrDedVulJH5w…   1/1
Case 1:19-cv-06478-ER Document 7 Filed 07/23/19 Page 72 of 72




                                                                17
